PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 17-1084
                                     ___________

                                SPIRIDON SPIREAS,

                                                  Appellant
                                           v.

                   COMMISSIONER OF INTERNAL REVENUE

                                     __________

                    On Appeal from the United States Tax Court
                                (T.C. No. 13-10729)
                    Tax Court Judge: Honorable Albert G. Lauber
                                   ___________

                           Argued October 10, 2017
            Before: HARDIMAN, SHWARTZ, and ROTH, Circuit Judges.

                          ORDER AMENDING OPINION

              IT IS HEREBY ORDERED that the opinion in the above case, filed March
26, 2018, be amended as follows:

      Page 15, footnote 9, line 3, which read:
            As the dissent points out, the prudential roots of the civil waiver doctrine
            differentiate it from its criminal analogues with respect to the second and
            third questions—failure to raise an argument in a civil case is generally met
            with relatively softer consequences, and is more readily excused, than in a
            criminal case. But Joseph addressed (and this appeal implicates) only the
            threshold question of whether an argument was made in the first place.
      shall read:
              As the dissent points out, the prudential roots of the civil waiver doctrine
              differentiate it from its criminal analogues with respect to the second and
              third questions—failure to raise an argument in a civil case is generally met
              with relatively softer consequences, and is more readily excused, than in a
              criminal case. Indeed, we have recognized our discretion to reach an
              argument that was not made to the district court in a number of
              circumstances, such as where it presents a purely legal question we think it
              is in the public interest to resolve. See, e.g., Covertech Fabricating, Inc. v.
              TVM Bldg. Prods., Inc., 855 F.3d 163, 172 n.4 (3d Cir. 2017). But Joseph
              addressed (and this appeal implicates) only the threshold question of
              whether an argument was made in the first place.

      Page 15, footnote 9, line 16, which read:
            And because Spireas does not ask for any waiver to be excused, there is no
            reason for our analysis to proceed onward to consider whether it might be
            prudent to do so. We decline to sua sponte “waive the waiver” to reach an
            argument that Spireas specifically disclaimed in the Tax Court. Cf.
            Washington, 869 F.3d at 208.

      shall read:
              Under that rule, Spireas failed to raise his prospective transfer argument in
              the Tax Court, and we decline to exercise our discretion to reach it on
              appeal.


                                                 BY THE COURT,

                                                 s/ Thomas M. Hardiman
                                                 Circuit Judge
Dated: June 1, 2018